10
11
12
13
14
15
16
17
18
19
29
21
22
23
24
25
26
27
28

 

Case 3:19-cr-00241-EMC Document 19 Filed 09/09/19 Page 1of 3

DOUGLAS L. RAPPAPORT (SBN 136194)
Law Offices of Douglas L. Rappaport

260 California Street, Suite 1002

San Francisco, CA 94111

(415) 989-7900

Attorneys for Defendant

TRISTAN HARVEY
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION
UNITED STATES OF AMERICA, Case No. CR19-0241
Plaintiff,
v. STIPULATION AND [PROPOSED] ORDER
APPROVING REQUEST FOR
CONTINUANCE
TRISTAN HARVEY,
Defendant. ,

 

The parties, through their counsel of record, stipulate as follows:

1. The parties in this case were scheduled to appear on September 11, 2019 for a status
conference in United States Northern District Court.

2. That on August 29, 2019 the government provided additional discovery to the defense.

3. That defense counsel had not had the opportunity to review the additional discovery or
discuss it with his client given that counsel for the defense has been preparing for trial in another
matter which is scheduled to begin on September 10, 2019.

4. Thus, in order to allow for the effective preparation of counsel for the defendant, and
because counsel for the defendant will be in trial on September 11, 2019, the parties agree that a
continuance should be granted and time excluded under the Speedy Trial Act as set forth in the
Proposed Order attached hereto.
if
i

 
10
11
12
13
14
15
16
1?
i8
19
20
21
22
23
24
25
26
2]
28

 

Case 3:19-cr-00241-EMC Document 19 Filed 09/09/19 Page 2 of 3

5. The Parties are requesting that the matter be set for a status conference for October 16,

2019.

IT IS SO STIPULATED.

 

 

Dated: September 9, 2019 Dated: September 9, 2019

{sf /s/
DOUGLAS L. RAPPAPORT ROSS WEINGARTEN,
Attorney for Defendant Assistant United States Attorney
TRISTAN HARVEY

 
10
11
12
13
14
15
16
1?
i8
19
20
21
22
23
24
25
26
27
28

 

Case 3:19-cr-00241-EMC Document 19 Filed 09/09/19 Page 3 of 3

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION
UNITED STATES OF AMERICA, Case No. CR19-024]
Plaintiff, [ PROPOSED ] ORDER APPROVING
Vv. REQUEST FOR CONTINUANCE
TRISTAN HARVEY,
Defendant.

/

For the reasons stated above, the Court hereby orders that the status hearing date of
September 11, 2019 is continued to October 16, 2019 at 2:30 p.m. The Court also finds that an
exclusion of time between September 11, 2019 through October 16, 2019 is warranted; that
exclusion of this period from the time limits applicable under 18 U.S.C. § 3161 is warranted; that
the ends of justice served by the exclusion under Section 3161 outweigh the interests of the public
and the defendant in the prompt disposition of this criminal case, and that failure to grant the
requested exclusion of time would deny counsel for the defendant the reasonable time necessary for
the effective preparation and continuity of counsel, taking into account the exercise of due diligence,

and would result in a miscarriage of justice. 18 U.S.C. § 3161(h)(7)(B\{iv).

SO ORDERED.

Dated: September , 2019

 

HONORABLE JUDGE EDWARD M. CHEN
United States District Judge

 
